United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
INDEPENDENT AGENCIES, U.S. SENATE,
CAPITAL POLICE DEPARTMENT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-552
Issued: October 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2014 appellant filed a timely appeal of a September 20, 2013 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her traumatic injury claim
and a November 27, 2013 nonmerit decision denying her request for an oral hearing. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on June 13, 2013, as alleged; and
(2) whether OWCP’s Branch of Hearings and Review properly denied appellant’s request for an
oral hearing under 5 U.S.C. § 8124(b)(1).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 14, 2013 appellant, then a 58-year-old vehicle and materials screener, filed a
traumatic injury claim alleging that she fell on her left knee on June 13, 2013 after opening the
door to walk up the steps at the employing establishment. She stated that the injury occurred at
4:48 a.m.2 On the reverse of the form, appellant’s supervisor, Tasheka Westbury stated that
appellant informed her that she injured her foot on the steps. A witness saw appellant fall.
In a statement dated June 14, 2013, Ms. Westbury asserted that appellant told her that she
had hurt her foot on the steps at the employing establishment on June 13, 2013. Charmaine L.
Harris, a coworker, completed a June 18, 2013 statement. On June 13, 2013 she saw appellant
laying on the steps “as if she had tripped over something and was having a difficult time to get
up.” Appellant stated that she slipped and fell on the steps.
Sergeant Kendrick A. Young, appellant’s supervisor, completed a statement on
June 18, 2013. On June 13, 2013 appellant notified Ms. Westbury that she injured her foot while
walking up the steps. She later notified Sergeant Young that she was losing feeling in her right
leg because her already sore knee was injured while walking up the steps and that she required
medical treatment. Appellant informed him that her previous injury was to the right side of her
body not her right knee.
Joe Palmer, a coworker, completed a statement on June 20, 2013. Appellant returned to
the employing establishment on June 19, 2013 with her medical paperwork without crutches, an
immobilizer or a limp.
The employing establishment provided appellant with an Authorization for Examination
and/or Treatment, Form CA-16, on June 13, 2013. Appellant sought treatment at the Fort
Washington Medical Center on June 13, 2013 due to left knee pain. Dr. Karlene Ross, a Boardcertified family practitioner, examined appellant on June 27, 2013 due to pain and swelling in
her left knee following a fall. Appellant underwent a left knee magnetic resonance imaging
(MRI) scan on June 30, 2013. It demonstrated a high-grade medial compartment articular
surface degenerative joint disease chondromalacia with near complete meniscus body
degenerative tearing and marked subluxation extrusion of the meniscus. Dr. Ross noted a history
of a left knee arthroscopy surgery in 1999 and compared the 2013 MRI scan to a left knee MRI
scan in July 2004. Dr. Ross completed the Form CA-16 on July 10, 2013 and listed appellant’s
history as “fell while walking up the stairs and landed on the left knee.” She indicated with a
checkmark “yes” that appellant’s condition was caused or aggravated by her employment
activity. Dr. Ross listed the findings as degenerative joint disease and chondromalacia with
degenerative tearing of the medial meniscus.
On July 26, 2013 Dr. Shaheer Yousaf, a Board-certified orthopedic surgeon, examined
appellant and diagnosed a left knee contusion, internal derangement of the left knee, sprain of the
medial collateral ligament, chondromalacia, tendinitis, patellofemoral syndrome and meniscal
pathology. He listed the history of appellant’s onset as “Impact as she fell on the step going up.”
Dr. Yousaf recommended a knee brace.
2

Appellant’s tour of duty was listed as from 4:30 a.m. to 2:30 p.m.

2

In a letter dated August 12, 2013, OWCP requested additional factual and medical
information in support of appellant’s claim. It stated that the evidence was not sufficient to
establish that she experienced the June 13, 2013 incident as alleged and that the medical
evidence was not sufficient. OWCP directed appellant to respond to several questions as to the
incident and obtain a detailed report from her physician explaining how the work incident caused
or aggravated her medical condition. It allowed 30 days for a response.
Dr. Yousaf examined her on August 6, 2013 for left knee pain and strain, medial cruciate
ligament sprain and subluxed meniscal tear. He stated that appellant’s right knee was normal
and released her to sedentary work on August 16, 2013. On August 19, 2013 Dr. Yousaf signed
a form report noting her history of falling while climbing steps and indicating with a checkmark
“yes” that her condition was caused by her employment activity. He recommended left knee
arthroscopic surgery.
By decision dated September 20, 2013, OWCP denied appellant’s traumatic injury claim.
It found that she had not submitted sufficient factual evidence to establish the June 13, 2013
incident as alleged.
Appellant requested an oral hearing before the Branch of Hearings and Review through a
form dated October 23, 2013 and postmarked October 22, 2013. She also requested a review of
the written record regarding the September 20, 2013 decision from the Branch of Hearings and
Review through a form dated November 18, 2013 and received on November 20, 2013.
By decision dated November 27, 2013, the Branch of Hearings and Review denied
appellant’s request for an oral hearing or review of the written record. It found that her request
was not made within 30 days of OWCP’s September 20, 2013 decision. Further the issue could
equally well be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”3 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.4 The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged, by a
3

20 C.F.R. § 10.5(ee).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

3

preponderance of the reliable, probative and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof in establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established. However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.5
Second, the employee must submit sufficient evidence, generally only in the form a
medical evidence, to establish that the employment incident caused a personal injury.6 When
determining whether the implicated employment incident caused a diagnosed condition, OWCP
generally relies on the rationalized medical opinion of a physician. It recognizes, however, that a
case may be accepted without a medical report if: (1) the condition reported is a minor one that
can be identified on visual inspection by a lay person (e.g., burn, laceration, insect sting or
animal bite); (2) the injury was witnessed or reported promptly and no dispute exists as to the
fact of injury; and (3) no time was lost from work due to disability.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on June 13, 2013, as alleged.
The Board finds that appellant has submitted factual evidence to establish that the
June 13, 2013 traumatic incident occurred. Appellant provided consistent statements on her
claim form and to her physicians that she tripped on steps and fell on her left knee at the
employing establishment on June 13, 2013. The record contains a witness’ statement supporting
that appellant fell on steps on June 13, 2013. Appellant consistently reported that she landed on
her left knee. The employing establishment submitted statements that she initially reported a
foot and right knee injury, but these statements do not conform to the history of injury as claimed
or the reports given by appellant to her physicians. This evidence does not cast sufficient doubt
as to the validity of her claim. The Board finds that appellant fell on steps at the employing
establishment on June 13, 2013.
The Board finds, however, that appellant has not submitted sufficient medical opinion
evidence to establish that this incident resulted in her left knee condition. Dr. Yousaf initially
diagnosed a left knee contusion as a result of appellant’s employment incident. Dr. Ross
5

D.B., 58 ECAB 464, 466-67 (2007).

6

J.Z., 58 ECAB 529 (2007).

7

A.S., 59 ECAB 246 (2007).

4

examined appellant on June 27, 2013 for pain and swelling in her left knee following a fall. The
Board has held that the diagnosis of pain does not constitute a firm medical diagnosis.8 Dr. Ross
did not list other diagnosed conditions as resulting from appellant’s fall. Her report is not
sufficiently detailed to meet appellant’s burden of proof in establishing a traumatic injury as a
result of her June 13, 2013 employment incident.
The form reports of Dr. Ross and Dr. Yousaf listed that appellant’s diagnosed left knee
condition was causally related to the employment incident. The Board has held that an opinion
on causal relationship which consists only of a physician checking “yes” to a medical form report
question on whether the claimant’s condition is related to the history given is of diminished
probative value. Without any explanation or rationale for the conclusion reached, such reports are
insufficient to establish causal relationship.9 Neither Dr. Ross nor Dr. Yousaf provided a narrative
medical opinion evidence addressing a full or accurate history of appellant’s left knee condition,
prior treatment or exploring how the internal derangement, sprain of the medial collateral
ligament, chondromalacia, tendinitis, patellofemoral syndrome or meniscal pathology were
caused or aggravated by the June 13, 2013 fall. Without detailed medical opinion evidence
explaining how appellant’s fall caused or aggravated her underlying degenerative condition,
these reports are not sufficient to meet appellant’s burden of establishing a traumatic injury
claim.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of FECA,11 concerning a claimant’s entitlement to a hearing before an
OWCP representative, states: “Before review under section 8128(a) of this title, a claimant ...
not satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after
the date of issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”12

8

Robert Broome, 55 ECAB 339 (2004).

9

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

10

The Board, however, notes that where, as in this case, an employing establishment properly executes a Form
CA-16 which authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the
Form CA-16 creates a contractual obligation, which does not involve the employee directly, to pay for the cost of
the examination or treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB
608 (2003). The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of
issuance, unless terminated earlier by OWCP. 20 C.F.R. § 10.300(c). The record in this case indicates that
appellant underwent treatment as a covered expense.
11

5 U.S.C. §§ 8101-8193.

12

Id. at § 8124(b)(1).

5

The Board has held that section 8124(b)(1) is “unequivocal” in setting forth the time
limitation for requesting hearings and reviews of the written record. A claimant is entitled to a
hearing or review of the written record as a matter of right only if the request is filed within the
requisite 30 days.13 Even where the hearing or review of the written record request is not timely
filed, OWCP may within its discretion, grant a hearing, and must exercise this discretion.14
ANALYSIS -- ISSUE 2
Following the September 20, 2013 decision by OWCP, appellant requested an oral
hearing before the Branch of Hearings and Review through a form dated October 23, 2013 and
postmarked October 22, 2013. The time limit of 30 days for requesting an oral hearing after the
September 20, 2013 decision expired on October 21, 2013. As appellant’s request for an oral
hearing was 31 days after the September 20, 2013 OWCP decision it was untimely. She also
requested a review of the written record from the Branch of Hearings and Review regarding the
September 20, 2013 decision through a form dated November 18, 2013 and received on
November 20, 2013. This request was made more than 30 days after the September 20, 2013
decision and was also untimely. OWCP therefore, properly denied appellant’s requests for
review as a matter of right.
OWCP then proceeded to exercise its discretion, in accordance with Board precedent, to
determine whether to grant further review in this case. It determined that a hearing or review of
the written record was not necessary as the issue in the case was medical in nature and could be
resolved through the submission of medical evidence in the reconsideration process. Therefore,
OWCP properly denied appellant’s request for a hearing and her request for a review of the
written record as untimely and properly exercised its discretion in determining to deny her
requests as she had other appeal options available.
CONCLUSION
The Board finds that appellant has established that the June 13, 2013 employment
incident occurred as alleged, but that she failed to submit sufficient medical evidence to establish
her claim. The Board further finds that OWCP properly declined her request for an oral hearing
as untimely.

13

Tammy J. Kenow, 44 ECAB 619 (1993).

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed as modified and that the November 27, 2013
decision is affirmed.
Issued: October 29, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

